Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-5, 7-12, 14-18 and 20 are pending. 
Response to Arguments
Applicant presents the following arguments in the December 02, 2020 amendment.
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In view of amendment filed December 02, 2020 to the title, the claim(s) 15-20 rejected under 35 USC§ 101 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017/0075693 A1, hereinafter Bishop) in view of Bursey (US 2009/0089078 A1, hereinafter Bursey) and in view of Wholey iii et al. (US 2017/0039245 A1, hereinafter Wholey).  
Regarding independent claim(s) 1, Bishop discloses a method for processing of a micro-batching stream to support fully stateful query processing, comprising (Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Kafka consists of Records, Topics, Consumers, Producers, Brokers, Logs, Partitions, and Clusters. Records can have key (optional), value and timestamp, {see Bishop: Para. 0070). The data processing by the query generator, the search engine, the virtual applications. This read on the claim concept of query processing, see Bishop: Para. 0122, 0124 and 0125); 
receiving, by a computing device, a continuous query (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Real-time query language called "EQL language" is used by orchestration to enable data flows as a means of aligning results. Real-time data streaming is the process by which big volumes of data are processed quickly and continuously such that a firm extracting the info from that data can react to changing conditions in real time. This read on the claim concept of a computing device, a continuous query, see Bishop: Para. 0088, 0089 and 0090); 
applying, by the computing device, a transformation to the continuous query to generate a query plan for the continuous query (Bishop discloses applied by framework with an event bus handles communication between applications running on user computing devices. data transformation like id to name lookups, up to complex operations such as multi stream joins, (see Bishop: Para. 0074, 0090, 0099 and 0100). Query plan is a sequence of steps used to access data. A long tail task sequence is detected when the emission rate at a Kafka spout drops below a preset emission rate, (see 0119, 0136 and 0137). Bishop discloses the system includes Data sent to Cassandra is spread out across many nodes or commodity servers Cl-C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc, (see Bishop: Para. 0081). This read on the claim concept of applying, by the computing device, a transformation to the continuous query to generate a query plan for the continuous query.
receiving, by the computing device, a micro-batch stream of input events related to an application (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides lowlatency, high-throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of receiving, by the computing device, a micro-batch stream of input events related to an application, see Bishop: Para. 0059, 0060, 0065, 0070, 0071, 0074 and 0096);
processing, by the computing device, the input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application (Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Bishop discloses a transformer is a computation unit of a container that processes the incoming event tuples in the container and passes them to the next set of transformers downstream in the container, (see Bishop: Para. 0031 and 0066). Includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data, (see Bishop: Para. 0119, 0122, 0124 and 0125). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low- latency, high-throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application, see Bishop: Para. 0059, 0060, 0061, 0073, 0077, 0079, 0132 and FIG. 1&2); 
storing, by the computing device, the set of output events related to the application in an output queue (Bishop discloses storing data and computing device, (see Bishop: Para. 0034, 0059, 0060, 0064, 0067, 0074 and FIG. 1&2). A set of metrics related to the event. Events can be usergenerated events such as keystrokes and mouse clicks, among a wide variety of other possibilities. The input pipeline, the emitter tier, the scheduler, the coordinator, the worker tier and the output pipeline, all in communication with each other (indicated by solid arrowed lines). Events are ingested into framework by input pipeline, which reads data from the data sources and holds events for consumption by the stream container. In one implementation, input pipeline is a single delivery endpoint for events entering the container. Examples of input pipeline include Apache Kafka. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. Application(s) can include an incoming and outgoing data handler component for receiving and transmitting information from and to the plurality of application server nodes via the networks. This read on the claim concept of the set of output events related to the application in an output queue, see Bishop: Para. 0041, 0044, 0061, 0070, 0074, 0077, 0094, 0095, 0096 and 0132).
	However, Bishop does not appears to specifically disclose transforming, by the computing device, the query plan using a transformation algorithm to generate a transformed query plan.
	In the same field of endeavor, Bursey discloses transforming, by the computing device, the query plan using a transformation algorithm to generate a transformed query plan (Bursey discloses any electronic equipment controlled by a CPU, (see Bursey: Para. 0054, 0057, 0068 and 0069). Real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Real-time databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis. This read on the claim concept of transforming and query, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state (but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan, (see Bursey:
Para. 0300 and 0327); 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop in order to have incorporated the transformation algorithm, as disclosed by Bursey, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop since both of these mechanisms are directed batch processing entails latencies between the time data appears in the storage layer and the time it is available in analytics or reporting tools. In stream processing, it process data as soon as it arrives in the storage layer - which would often also be very close to the time it was generated. In micro-batch processing, it run batch processes on much smaller accumulations of data - typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Example scenarios could include web analytics (clickstream) or user behavior. If a large ecommerce site makes a major change to its user interface, analysts would want to know how this affected purchasing behavior almost immediately because a drop in conversion rates could translate into significant revenue losses. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Event Aggregation and Event Composition operations take streams of event messages as input and are fundamental components of all event stream processing systems. The event as it arrives with the historical data it would have had access to at that time. This is something that needs to happen automatically in real time. Filter all information being gathered and save only the information that is germane to the immediate problem. Relate atomic facts in the data, including the names of people, places, things, and the relationships between them. Process the results with queries built to uncover of useful information.
Track and report changes in the status of the information. Processing systems must provide a large amount of cognitive support to the analyst about all the data that has been used in all on-going or past analyses. In other words, the system needs to be able to keep track of the original data, the relationships of the data to other information. Transform algorithms in terms of their ability to detect known categories when provided with training data on these categories and on their ability to discover unknown categories without training. Processing engines, is to process and re-process real-time streams of information that have been transformed into self-organized concepts. By incorporating the teachings of Bursey into Bishop would produce a mechanism autonomously transforming one or more data sources into one or more context-aware geospatial intelligence products defined by a governance driven context, , as disclosed by Bursey, (see Para. 0011). 
	However, Bishop and Bursey does not appears to specifically disclose wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine, incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream.
	In the same field of endeavor, Wholey discloses wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine (Wholey discloses a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus.
In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Using intermediate results 118a ... 118n (or final results), query worker engines 11 Oa ... 11 on generate alerts 120 and query results 122 (e.g., in comma separated values (CSV) form or in Structured Query Language (SQL) format) for the executed queries.  Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator).  Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. That is, if there are ''p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query (micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch, (see Wholey: Para. 0025-0037, 0042, 0043, 0046-0052, 0055-0069 and FIG. 5). Query driver 108 batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver 108 determines which query objects to execute by polling control repository 112 to determine the active query worker engines at that time, which is micro-batch stream to the continuous query processing engine. This reads on the claim concept of wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine),
	incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream (Wholey discloses  based on execution of query 806, RITT generates intermediate (incremental) results every time after it has processed new incoming data file ( e.g., when the data is received as files periodically). the intermediate results display the time at which the transaction occurred (or the time at which the incremental or additional transaction occurred). The actions include generating information for a user interface that when rendered on a display device includes: input fields for input of information defining queries to be executed on the stream of near real-time data. A connection port may be an input port for receiving data into a component or an output port through which data is output from a component (into a sequence). Events that trigger an alert (e.g., a notification message (output) specifying the occurrence of an event), which is the events has to be input in order to notification (output). A query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus.
In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL).  Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator).  Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. That is, if there are ''p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query (micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch and transforming the aggregated results in accordance with the user defined custom operations. A query plan (or query execution plan) is a sequence of steps used to access data in a SQL.  Alerts 120 and query results 122 are each transmitted to client device 124, e.g., for viewing by user 125 of client device 124. System 102 outputs various types of query results, including, e.g., a consolidated output and an appended output. Generally, a consolidated output includes data that quantifies the results into charts and other visualizations. Generally, an appended output includes a data file of the results. Because the queries are run in real-time (and as real-time data stream 104 is received), system 102 is able to deliver results in real-time and within minutes of data arrival, (see Wholey: Para. 0026, 0037, 0039, 0047-0055, 0064 0084, 0085 and FIG. 1-8). This reads on the claim concept of incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream); and 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation using algorithm of Bishop and Bursey in order to have incorporated the execution on a stream of real-time data/micro batch is created based on time, as disclosed by Wholey, both of these mechanisms are directed to Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. Contrast this to traditional “batch processing,” which often implies taking action on a large group of data. Micro-batch processing is a variant of traditional batch processing in that the data processing occurs more frequently so that smaller groups of new data are processed. In both micro-batch processing and traditional batch processing, data is collected based on a predetermined threshold or frequency before any processing occurs. Micro-batch processing is very similar to traditional batch processing in that data are usually processed as a group. The primary difference is that the batches are smaller and processed more often. A micro-batch may process data based on some frequency – for example, you could load all new data every two minutes (or two seconds, depending on the processing horsepower available). Or a micro-batch may process data based on some event flag or trigger (the data is greater than 2 megabytes or contains more than a dozen pieces of data, for example). Real-time stream processing is the process of taking action on data at the time the data is generated or published. Historically, real-time processing simply meant data was “processed as frequently as necessary for a particular use case.” But as stream processing technologies and frameworks are becoming ubiquitous, real-time stream processing now means what it says. Processing times can be measured in microseconds (one millionth of a second) rather than in hours or days. The term “real-time” has a long history in the data world, which can cause some confusion. Real-time data typically refers to data that is immediately available without delay from a source system or process for some follow-up action. For example, day traders may require real-time stock ticker data on which they run algorithms (or processes) in order to trigger a buy, no-buy, or sell action. Real-time analytics can refer to either the immediate analysis of data on the edge of the network as it is generated, or analyses that immediately return results. The stock ticker data example above could serve both purposes. The day trader wants to analyze the data in real time as it is generated. And their algorithms should return results fast enough in real time for the buy/no-buy/sell decision to be executed at a profit or the lowest possible loss. Again, stock ticker data is a good example. If day traders collect and process a batch of data every 15 minutes, or when they complete some other interval or cross some threshold, they may miss many opportunities to buy and sell for a profit.  The terms “real-time” and “stream” converge in “real-time stream processing” to describe streams of real-time data that are gathered and processed as they are generated. There may be multiple non-trivial processes in a real-time stream processing data pipeline. For example, real-time streaming data could be augmented, executed against by multiple algorithms, and aggregated with other data points in a single real-time stream processing data pipeline. Query driver batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver determines which query objects to execute by polling control repository to determine the active query worker engines at that time.  Incorporating the teachings of Wholey into Bishop and Bursey would produce executing a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, as disclosed by Wholey, (see Abstract).
Regarding dependent claim(s) 2, the combination of Bishop, Bursey and Wholey discloses the method as in claim 1. However, Bishop and Wholey do not appear to specifically disclose wherein the transformation algorithm is a Continuous Query Language (CQL) transformation.
In the same field of endeavor, Bursey discloses wherein the transformation algorithm is a Continuous Query Language (CQL) transformation (Bursey discloses real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Realtime databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state (but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan. In contrast to continuous time systems, where the behavior of a system is often described by a set of linear differential equations, discrete time systems are described in terms of difference equations. Monte Carlo algorithm for event simulation for addressing reliability problems corresponding to dynamic systems. Database management systems are categorized according to the database model that they support. The model tends to determine the query languages, (see Bursey: Para. 0300, 0087, 00226, 00235, 0238, 0327 and 0341). The present invention, the term "supervised learning" refers to a machine learning technique for learning a function from training data. The training data consist of pairs of input objects {typically vectors), and desired outputs. The output of the function can be a continuous value (called regression), or can predict a class label of the input object (called classification). Processing and/or feature processing algorithms, such as orthorectification, and manages and disseminates these finished products to downstream consumers without a human intervention in the workflow. Events can be generated as the result of an executable action being sent to a component through a connector. The connector can return a result event, which is treated as a new event. This read on the claim concept of the processing comprises processing each of the input events incrementally to generate the output events, (see Bursey: Para. 0226, 0271, 0278, 0304, 0313, 0322, 0332, 0374, 0403, 0405 and FIG. 2, 14 & 17). This reads on the claim concept of wherein the transformation algorithm is a Continuous Query Language (CQL) transformation). 
Regarding independent claim(s) 8, Bishop discloses a system, comprising: a memory configured to store computer-executable instructions; and a processor configured to access the memory and execute the computer executable instructions to: (Bishop discloses The memory 706 represents any non-transitory short or long term storage or other computer-readable media capable of storing programming instructions for execution on the processor 705, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage, see Bishop: Para. 0121). This read on the claim concept of comprising: a memory configured to store computer-executable instructions; and a processor configured to access the memory and execute the computer executable instructions. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Kafka consists of Records, Topics, Consumers, Producers, Brokers, Logs, Partitions, and Clusters. Records can have key (optional), value and timestamp, (see Bishop: Para. 0070). The data processing by the query generator, the search engine, the virtual applications. This read on the claim concept of query processing, see Bishop: Para. 0122, 0124 and 0125);
	receive a continuous query (Data for task sequences is received as continuous near real-time
(NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Real-time query language called "EQL language" is used by orchestration to enable data flows as a means of aligning results. Real-time data streaming is the process by which big volumes of data are processed quickly and continuously such that a firm extracting the info from that data can react to changing conditions in real time. This read on the claim concept of a computing device, a continuous query, see Bishop:
Para. 0088, 0089 and 0090); 
	apply a transformation to the continuous query to generate a query plan for the continuous
query (Bishop discloses applied by framework with an event bus handles communication between applications running on user computing devices. data transformation like id to name lookups, up to complex operations such as multi stream joins, (see Bishop: Para. 0074, 0090, 0099 and 0100). Query plan is a sequence of steps used to access data. A long tail task sequence is detected when the emission rate at a Kafka spout drops below a preset emission rate, (see 0119, 0136 and 0137). Bishop discloses the system includes Data sent to Cassandra is spread out across many nodes or commodity servers Cl-C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based
APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc, (see Bishop: Para. 0081). This read on the claim concept of applying, by the computing device, a transformation to the continuous query to generate a query plan for the continuous query). 
	receive a micro-batch stream of input events related to an application (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate realtime analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low-latency, high-throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of receiving, by the computing device, a micro-batch stream of input events related to an application, see Bishop: Para.
0059, 0060, 0065, 0070, 0071, 0074 and 0096); 
	process the input events of the micro-batch stream based at least in part on the transformed
query plan to generate a set of output events related to the application (Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Bishop discloses a transformer is a computation unit of a container that processes the incoming event tuples in the container and passes them to the next set of transformers downstream in the container, (see Bishop: Para. 0031 and
0066). includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data, (see Bishop: Para.
0119, 0122, 0124 and 0125). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low-latency, high throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application, see Bishop: Para. 0059, 0060, 0061,
0073, 0077, 0079, 0132 and FIG. 1&2);
	store the set of output events related to the application in an output queue (Bishop discloses storing data and computing device, (see Bishop: Para. 0034, 0059, 0060, 0064, 0067, 0074 and FIG.
1&2). A set of metrics related to the event. Events can be user-generated events such as keystrokes and mouse clicks, among a wide variety of other possibilities. The input pipeline, the emitter tier, the scheduler, the coordinator, the worker tier and the output pipeline, all in communication with each other (indicated by solid arrowed lines). Events are ingested into framework by input pipeline, which reads data from the data sources and holds events for consumption by the stream container. In one implementation, input pipeline is a single delivery endpoint for events entering the container.
Examples of input pipeline include Apache Kafka. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. Application(s) can include an incoming and outgoing data handler component for receiving and transmitting information from and to the plurality of application server nodes via the networks. This read on the claim concept of the set of output events related to the application in an output queue, see Bishop: Para. 0041, 0044, 0061, 0070, 0074, 0077, 0094, 0095,
0096 and 0132). 
	However, Bishop does not appears to specifically disclose transform the query plan using a transformation algorithm to generate a transformed query plan. 
	In the same field of endeavor, Bursey discloses transform the query plan using a transformation algorithm to generate a transformed query plan (Bursey discloses any electronic equipment controlled by a CPU, (see Bursey: Para. 0054, 0057, 0068 and 0069). Real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Realtime databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis. This read on the claim concept of transforming and query, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state {but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan, (see Bursey: Para. 0300 and 0327);  
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop in order to have incorporated the transformation algorithm, as disclosed by Bursey, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop since both of these mechanisms are directed batch processing entails latencies between the time data appears in the storage layer and the time it is available in analytics or reporting tools. In stream processing, it process data as soon as it arrives in the storage layer - which would often also be very close to the time it was generated. In micro-batch processing, it run batch processes on much smaller accumulations of data - typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Example scenarios could include web analytics (clickstream) or user behavior. If a large ecommerce site makes a major change to its user interface, analysts would want to know how this affected purchasing behavior almost immediately because a drop in conversion rates could translate into significant revenue losses. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Event Aggregation and Event Composition operations take streams of event messages as input and are fundamental components of all event stream processing systems. The event as it arrives with the historical data it would have had access to at that time. This is something that needs to happen automatically in real time. Filter all information being gathered and save only the information that is germane to the immediate problem. Relate atomic facts in the data, including the names of people, places, things, and the relationships between them. Process the results with queries built to uncover of useful information.
Track and report changes in the status of the information. Processing systems must provide a large amount of cognitive support to the analyst about all the data that has been used in all on-going or past analyses. In other words, the system needs to be able to keep track of the original data, the relationships of the data to other information. Transform algorithms in terms of their ability to detect known categories when provided with training data on these categories and on their ability to discover unknown categories without training. Processing engines, is to process and re-process real-time streams of information that have been transformed into self-organized concepts. By incorporating the teachings of Bursey into Bishop would produce a mechanism autonomously transforming one or more data sources into one or more context-aware geospatial intelligence products defined by a governance driven context, , as disclosed by Bursey, (see Para. 0011). 
	However, Bishop and Bursey does not appears to specifically disclose wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine, incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream.
	In the same field of endeavor, Wholey discloses wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine (Wholey discloses a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus.
In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Using intermediate results 118a ... 118n (or final results), query worker engines 11 Oa ... 11 on generate alerts 120 and query results 122 (e.g., in comma separated values (CSV) form or in Structured Query Language (SQL) format) for the executed queries.  Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator).  Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. That is, if there are ''p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query (micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch, (see Wholey: Para. 0025-0037, 0042, 0043, 0046-0052, 0055-0069 and FIG. 5). Query driver 108 batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver 108 determines which query objects to execute by polling control repository 112 to determine the active query worker engines at that time, which is micro-batch stream to the continuous query processing engine. This reads on the claim concept of wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine),
	incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream (Wholey discloses  based on execution of query 806, RITT generates intermediate (incremental) results every time after it has processed new incoming data file ( e.g., when the data is received as files periodically). the intermediate results display the time at which the transaction occurred (or the time at which the incremental or additional transaction occurred). The actions include generating information for a user interface that when rendered on a display device includes: input fields for input of information defining queries to be executed on the stream of near real-time data. A connection port may be an input port for receiving data into a component or an output port through which data is output from a component (into a sequence). Events that trigger an alert (e.g., a notification message (output) specifying the occurrence of an event), which is the events has to be input in order to notification (output). A query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus.
In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL).  Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator).  Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. That is, if there are ''p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query (micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch and transforming the aggregated results in accordance with the user defined custom operations. A query plan (or query execution plan) is a sequence of steps used to access data in a SQL.  Alerts 120 and query results 122 are each transmitted to client device 124, e.g., for viewing by user 125 of client device 124. System 102 outputs various types of query results, including, e.g., a consolidated output and an appended output. Generally, a consolidated output includes data that quantifies the results into charts and other visualizations. Generally, an appended output includes a data file of the results. Because the queries are run in real-time (and as real-time data stream 104 is received), system 102 is able to deliver results in real-time and within minutes of data arrival, (see Wholey: Para. 0026, 0037, 0039, 0047-0055, 0064 0084, 0085 and FIG. 1-8). This reads on the claim concept of incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream); and 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation using algorithm of Bishop and Bursey in order to have incorporated the execution on a stream of real-time data/micro batch is created based on time, as disclosed by Wholey, both of these mechanisms are directed to Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. Contrast this to traditional “batch processing,” which often implies taking action on a large group of data. Micro-batch processing is a variant of traditional batch processing in that the data processing occurs more frequently so that smaller groups of new data are processed. In both micro-batch processing and traditional batch processing, data is collected based on a predetermined threshold or frequency before any processing occurs. Micro-batch processing is very similar to traditional batch processing in that data are usually processed as a group. The primary difference is that the batches are smaller and processed more often. A micro-batch may process data based on some frequency – for example, you could load all new data every two minutes (or two seconds, depending on the processing horsepower available). Or a micro-batch may process data based on some event flag or trigger (the data is greater than 2 megabytes or contains more than a dozen pieces of data, for example). Real-time stream processing is the process of taking action on data at the time the data is generated or published. Historically, real-time processing simply meant data was “processed as frequently as necessary for a particular use case.” But as stream processing technologies and frameworks are becoming ubiquitous, real-time stream processing now means what it says. Processing times can be measured in microseconds (one millionth of a second) rather than in hours or days. The term “real-time” has a long history in the data world, which can cause some confusion. Real-time data typically refers to data that is immediately available without delay from a source system or process for some follow-up action. For example, day traders may require real-time stock ticker data on which they run algorithms (or processes) in order to trigger a buy, no-buy, or sell action. Real-time analytics can refer to either the immediate analysis of data on the edge of the network as it is generated, or analyses that immediately return results. The stock ticker data example above could serve both purposes. The day trader wants to analyze the data in real time as it is generated. And their algorithms should return results fast enough in real time for the buy/no-buy/sell decision to be executed at a profit or the lowest possible loss. Again, stock ticker data is a good example. If day traders collect and process a batch of data every 15 minutes, or when they complete some other interval or cross some threshold, they may miss many opportunities to buy and sell for a profit.  The terms “real-time” and “stream” converge in “real-time stream processing” to describe streams of real-time data that are gathered and processed as they are generated. There may be multiple non-trivial processes in a real-time stream processing data pipeline. For example, real-time streaming data could be augmented, executed against by multiple algorithms, and aggregated with other data points in a single real-time stream processing data pipeline. Query driver batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver determines which query objects to execute by polling control repository to determine the active query worker engines at that time.  Incorporating the teachings of Wholey into Bishop and Bursey would produce executing a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, as disclosed by Wholey, (see Abstract).
Regarding dependent claim(s) 9, the combination of Bishop, Bursey and Wholey discloses the method as in claim 8. However, Bishop and Wholey do not appear to specifically disclose wherein the transformation algorithm is a Continuous Query Language (CQL) transformation.
In the same field of endeavor, Bursey discloses wherein the transformation algorithm is a Continuous Query Language (CQL) transformation (Bursey discloses real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Realtime databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state (but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan. In contrast to continuous time systems, where the behavior of a system is often described by a set of linear differential equations, discrete time systems are described in terms of difference equations. Monte Carlo algorithm for event simulation for addressing reliability problems corresponding to dynamic systems. Database management systems are categorized according to the database model that they support. The model tends to determine the query languages, (see Bursey: Para. 0300, 0087, 00226, 00235, 0238, 0327 and 0341). The present invention, the term "supervised learning" refers to a machine learning technique for learning a function from training data. The training data consist of pairs of input objects {typically vectors), and desired outputs. The output of the function can be a continuous value (called regression), or can predict a class label of the input object (called classification). Processing and/or feature processing algorithms, such as orthorectification, and manages and disseminates these finished products to downstream consumers without a human intervention in the workflow. Events can be generated as the result of an executable action being sent to a component through a connector. The connector can return a result event, which is treated as a new event. This read on the claim concept of the processing comprises processing each of the input events incrementally to generate the output events, (see Bursey: Para. 0226, 0271, 0278, 0304, 0313, 0322, 0332, 0374, 0403, 0405 and FIG. 2, 14 & 17). This reads on the claim concept of wherein the transformation algorithm is a Continuous Query Language (CQL) transformation). 
Claims 3-5, 7, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2017/0075693 A1, hereinafter Bishop) in view of Bursey (US 2009/0089078 A1, hereinafter Bursey) in view of Wholey iii et al. (US 2017/0039245 A1, hereinafter Wholey) and further in view of Jerzak et al. (US 2015/0169786 A1, hereinafter Jerzak).
Regarding dependent claim(s) 3, the combination of Bishop, Bursey and Wholey discloses the method as in claim 2. However, Bishop, Bursey and Wholey does not appear to specifically disclose wherein transformation is a Directly Acyclic Graph (DAG) transformation.
In the same field of endeavor, Jerzak discloses wherein transformation is a Directly Acyclic Graph (DAG) transformation (Jerzak discloses event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes. The operator network forms a directed, acyclic graph (DAG). Vertices of the DAG describe operators, while edges indicate the data flow. This read on the claim concept of wherein transformation is a Directly Acyclic Graph (DAG) transformation, see Jerzak: Para. 0015, 0017, 0020 and 0021). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop, Bursey and Wholey in order to have incorporated the directed, acyclic graph (DAG), as disclosed by Jerzak, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop, Bursey and Wholey since both of these mechanisms are directed Event stream processing (ESP) is a set of technologies designed to assist the construction of event-driven information systems. ESP technologies may include event visualization, event databases, event-driven middleware, and event processing languages, or complex event processing (CEP). ESP event stream processing system a continuous data stream (comprising multiple, consecutive data items) is pushed through a query. Results of the query are subsequently pushed out of the system. Queries in ESP systems can be decomposed into a network of operators, each operator representing an atomic processing block. The operator network forms a directed, acyclic graph (DAG). A directed acyclic graph (DAG) is a conceptual representation of a series of activities. The order of the activities is depicted by a graph, which is visually presented as a set of circles, each one representing an activity, some of which are connected by lines, which represent the flow from one activity to another. Each circle is known as a "vertex" and each line is known as an "edge." "Directed" means that each edge has a defined direction, so each edge necessarily represents a single directional flow from one vertex to another. "Acyclic" means that there are no loops (i.e., "cycles") in the graph, so that for any given vertex, if you follow an edge that connects that vertex to another, there is no path in the graph to get back to that initial vertex. DAGs apply to batch processing pipelines, suppose you have a database of global sales, and you want a report of all sales by region, expressed in U.S. dollars. You might first load all data into a processing engine, separate out data by the different currencies, convert the financial figures to U.S. dollars, summarize the data by country/region, then bring all the data together into a final report. Since DAGs apply to both stream and batch processing, it is increasingly common to have hybrid data processing environments that handle both stream and batch data sets. By incorporating the teachings of Jerzak into Bishop, Bursey and Wholey would produce a mechanism for event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes, as disclosed by Jerzak, (see Abstract). 
Regarding dependent claim(s) 4, the combination of Bishop, Bursey, Wholey and Jerzak discloses the method as in claim 3. Bishop further discloses further comprising transmitting, by the computing device, the output events in the output queue when all of the input events have been processed (Bishop discloses Applications can include an incoming and outgoing data handler component for receiving and transmitting information from and to the plurality of application server nodes via the networks. In one implementation, data from output pipeline is transmitted concurrently to a SQL data store and NoSQL data store like rich contextual data store. Output pipeline can also be hosted by Kafka, (see Bishop: Para. 0082 and 0095). The technology disclosed calculates an offset between an input queue (e.g. Kafka spout) and an output queue (e.g. Kafka sink) of a container, and determines a latency and/or a drop in throughput within the container. Output queues are objects, defined to the system, that provide a place for spooled files to wait until all of the input events have been processed. An output queue to hold the output messages sent to other processors. These messages are sorted according to their sending time stamps. This is necessary because part of undoing an event. This read on the claim concept of the output events in the output queue when all of the input events have been processed, see Bishop: Para. 0132, 0134, 0135 and 0136).
Regarding dependent claim(s) 5, the combination of Bishop, Bursey, Wholey and Jerzak discloses the method as in claim 4. Bishop further discloses wherein the micro-batch stream comprises micro batches of data or Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs (Bishop disclose Apache Spark is represent RDDs (Resilient Distributed Datasets). RDDs are designed to be immutable, which means you can't specifically modify a particular row in the dataset represented by that RDD, (see Bishop: Para. 0049, 0057 and 0069). A directed graph, where connectors and operators are graph nodes and edges reflect the data flow, (see Bishop: Para. 0066, 0073 and 0074). This read on the claim concept of Resilient Distributed Datasets {RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs. Micro-batch processing is the practice of collecting data in small groups. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of the micro-batch stream comprises micro batches of data, see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1).
Regarding dependent claim(s) 7, the combination of Bishop, Bursey and Jerak discloses the method as in claim 5. Bishop further discloses wherein the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching (Bishop discloses the system include CQL. System like Apache Cassandra, data sent to Cassandra is spread out across many nodes or commodity servers Cl- C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc.). Cassandra stores data in units called columns, (see Bishop: Para. 0081). The processed events can also then in tum be used to find these specific users again on these social networks, using matching tools provided by the social network providers. A topology contains an acyclic graph of sources, processors, and sinks. A source is a node in the graph that consumes one or more Kafka topics and forwards them to its child nodes, {see Bishop: Para. 0073, 0085 and 0097). In one implementation, the technology disclosed calculates throughput and latency of a container and/or a topology. Kafka Streams added a new feature that enables users to choose to allow the Kafka Streams framework to optimize their topology, see Bishop: Para. 0132, 0133 and 0135). This read on the claim concept of the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching).  
Regarding dependent claim(s) 10, the combination of Bishop, Bursey and wholey discloses the method as in claim 9. However, Bishop, Bursey and wholey do not appear to specifically disclose wherein transformation is a Directly Acyclic Graph (DAG) transformation.
In the same field of endeavor, Jerzak discloses wherein transformation is a Directly Acyclic Graph (DAG) transformation (Jerzak discloses event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes. The operator network forms a directed, acyclic graph (DAG). Vertices of the DAG describe operators, while edges indicate the data flow. This read on the claim concept of wherein transformation is a Directly Acyclic Graph (DAG) transformation, see Jerzak: Para. 0015, 0017, 0020 and 0021).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop, Bursey and Wholey in order to have incorporated the directed, acyclic graph (DAG), as disclosed by Jerzak, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop, Bursey and Wholey since both of these mechanisms are directed Event stream processing (ESP) is a set of technologies designed to assist the construction of event-driven information systems. ESP technologies may include event visualization, event databases, event-driven middleware, and event processing languages, or complex event processing (CEP). ESP event stream processing system a continuous data stream (comprising multiple, consecutive data items) is pushed through a query. Results of the query are subsequently pushed out of the system. Queries in ESP systems can be decomposed into a network of operators, each operator representing an atomic processing block. The operator network forms a directed, acyclic graph (DAG). A directed acyclic graph (DAG) is a conceptual representation of a series of activities. The order of the activities is depicted by a graph, which is visually presented as a set of circles, each one representing an activity, some of which are connected by lines, which represent the flow from one activity to another. Each circle is known as a "vertex" and each line is known as an "edge." "Directed" means that each edge has a defined direction, so each edge necessarily represents a single directional flow from one vertex to another. "Acyclic" means that there are no loops (i.e., "cycles") in the graph, so that for any given vertex, if you follow an edge that connects that vertex to another, there is no path in the graph to get back to that initial vertex. DAGs apply to batch processing pipelines, suppose you have a database of global sales, and you want a report of all sales by region, expressed in U.S. dollars. You might first load all data into a processing engine, separate out data by the different currencies, convert the financial figures to U.S. dollars, summarize the data by country/region, then bring all the data together into a final report. Since DAGs apply to both stream and batch processing, it is increasingly common to have hybrid data processing environments that handle both stream and batch data sets. By incorporating the teachings of Jerzak into Bishop, Bursey and Wholey would produce a mechanism for event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes, as disclosed by Jerzak, (see Abstract). 
Regarding dependent claim(s) 11, the combination of Bishop, Bursey, Wholey and Jerzak discloses the system as in claim 10. Bishop further discloses wherein the computer-executable instructions are further executable to transmit the output events in the output queue when all of the input events have been processed (Bishop discloses applications can include an incoming and outgoing data handler component for receiving and transmitting information from and to the plurality of application server nodes via the networks. In one implementation, data from output pipeline is transmitted concurrently to a SQL data store and NoSQL data store like rich contextual data store. Output pipeline can also be hosted by Kafka, (see Bishop: Para. 0082 and 0095). The technology disclosed calculates an offset between an input queue (e.g. Kafka spout) and an output queue {e.g. Kafka sink) of a container, and determines a latency and/or a drop in throughput within the container. Output queues are objects, defined to the system, that provide a place for spooled files to wait until all of the input events have been processed. An output queue to hold the output messages sent to other processors. These messages are sorted according to their sending time stamps. The memory 706 represents any non-transitory short or long term storage or other computer-readable media capable of storing programming instructions for execution on the processor 705, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage. This is necessary because part of undoing an event. This read on the claim concept of wherein the computer executable instructions are further executable to transmit the output events in the output queue when all of the input events have been processed, see Bishop: Para. 0121, 0132, 0134, 0135 and 0136). 
Regarding dependent claim(s) 12, the combination of Bishop, Bursey, Wholey and Jerzak discloses the system as in claim 11. Bishop further discloses wherein the micro-batch stream comprises micro batches of data or Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs (Bishop disclose Apache Spark is represent RDDs (Resilient Distributed Datasets). RDDs are designed to be immutable, which means you can't specifically modify a particular row in the dataset represented by that RDD, (see Bishop: Para. 0049, 0057 and 0069). A directed graph, where connectors and operators are graph nodes and edges reflect the data flow, (see Bishop: Para. 0066, 0073 and 0074). This read on the claim concept of Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs. Micro-batch processing is the practice of collecting data in small groups. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of the micro-batch stream comprises micro batches of data, see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1).
Regarding dependent claim(s) 14, the combination of Bishop, Bursey and Jerzak discloses the system as in claim 12. Bishop further discloses wherein the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching (Bishop discloses the system include CQL. System like Apache Cassandra, data sent to Cassandra is spread out across many nodes or commodity servers Cl- C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis (e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc.). Cassandra stores data in units called columns, (see Bishop: Para. 0081). The processed events can also then in tum be used to find these specific users again on these social networks, using matching tools provided by the social network providers. A topology contains an acyclic graph of sources, processors, and sinks. A source is a node in the graph that consumes one or more Kafka topics and forwards them to its child nodes, {see Bishop: Para. 0073, 0085 and 0097). In one implementation, the technology disclosed calculates throughput and latency of a container and/or a topology. Kafka Streams added a new feature that enables users to choose to allow the Kafka Streams framework to optimize their topology, (see Bishop: Para. 0132, 0133 and 0135). This read on the claim concept of the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching).  
Regarding independent claim(s) 15, Bishop discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform  operations comprising: (Bishop discloses the memory 706 represents any non-transitory short or long term storage or other computer-readable media capable of storing programming instructions for execution on the processor 705, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage, see Bishop: Para. 0121). This read on the claim concept of comprising: a memory configured to store computer-executable instructions; and a processor configured to access the memory and execute the computer executable instructions. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batchunit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Kafka consists of Records, Topics, Consumers, Producers, Brokers, Logs, Partitions, and Clusters. Records can have key (optional), value and timestamp, (see Bishop: Para. 0070). The data processing by the query generator, the search engine, the virtual applications. This read on the claim concept of query processing, see Bishop: Para. 0122, 0124 and 0125); 
receiving a continuous query (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Real-time query language called "EQL language" is used by orchestration to enable data flows as a means of aligning results. Real-time data streaming is the process by which big volumes of data are processed quickly and continuously such that a firm extracting the info from that data can react to changing conditions in real time. This read on the claim concept of a computing device, a continuous query, see Bishop: Para. 0088, 0089 and 0090); 
receiving a micro-batch stream of input events related to an application (Data for task sequences is received as continuous near real-time (NRT) data streams, which are processed to generate real-time analytics. This read on the claim concept of receiving, by a computing device, a continuous, (see Bishop: Para. 0025). Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro-batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low-latency, high-throughput, faulttolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of receiving, by the computing device, a micro-batch stream of input events related to an application, see Bishop: Para. 0059, 0060, 0065, 0070, 0071, 0074 and 0096); 
processing the input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application (Bishop discloses micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of processing of a micro batching stream, (see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). Bishop discloses a transformer is a computation unit of a container that processes the incoming event tuples in the container and passes them to the next set of transformers downstream in the container, (see Bishop: Para. 0031 and 0066). Includes a database management system or other equivalent software capable of determining an optimal query plan for retrieving and providing a particular subset of the data, (see Bishop: Para. 0119, 0122, 0124 and 0125). In a particular implementation, Apache Kafka is used as the input pipeline. Kafka is a distributed messaging system with publish and subscribe model. Kafka maintains events in categories called topics. Events are published by so-called producers and are pulled and processed by so-called consumers. As a distributed system, Kafka runs in a cluster, and each node is called a broker, which stores events in a replicated commit log. Apache Kafka is a distributed streaming platform capable of handling trillions of events a day. Kafka provides low-latency, high throughput, fault-tolerant publish and subscribe pipelines and is able to process streams of events. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. This read on the claim concept of input events of the micro-batch stream based at least in part on the transformed query plan to generate a set of output events related to the application, see Bishop: Para. 0059, 0060, 0061, 0073, 0077, 0079, 0132 and FIG. 1&2);  
storing the set of output events related to the application in an output queue {Bishop discloses storing data and computing device (see Bishop: Para. 0034, 0059, 0060, 0064, 0067, 0074 and FIG. 1&2). A set of metrics related to the event. Events can be user-generated events such as keystrokes and mouse clicks, among a wide variety of other possibilities. The input pipeline, the emitter tier, the scheduler, the coordinator, the worker tier and the output pipeline, all in communication with each other (indicated by solid arrowed lines). Events are ingested into framework by input pipeline, which reads data from the data sources and holds events for consumption by the stream container. In one implementation, input pipeline is a single delivery endpoint for events entering the container. Examples of input pipeline include Apache Kafka. Apache Kafka is a distributed publish-subscribe messaging system that receives data from disparate source systems and makes the data available to target systems in real time. Application(s) can include an incoming and outgoing data handler component for receiving and transmitting information from and to the plurality of application server nodes via the networks. This read on the claim concept of the set of output events related to the application in an output queue, see Bishop: Para. 0041, 0044, 0061, 0070, 0074, 0077, 0094, 0095, 0096 and 0132). 
However, Bishop does not appears to specifically disclose applying a directly acyclic graph (DAG) transformation to the continuous query to generate a DAG query plan for the continuous query.
In the same field of endeavor, Jerzak discloses applying a directly acyclic graph (DAG) transformation to the continuous query to generate a DAG query plan for the continuous query (Jerzak discloses event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes. The operator network forms a directed, acyclic graph (DAG). Vertices of the DAG describe operators, while edges indicate the data flow. This read on the claim concept of wherein transformation is a Directly Acyclic Graph (DAG) transformation, see Jerzak: Para. 0015, 0017, 0020 and 0021). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop in order to have incorporated the directed, acyclic graph (DAG), as disclosed by Jerzak, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation algorithm of Bishop since both of these mechanisms are directed Event stream processing (ESP) is a set of technologies designed to assist the construction of event-driven information systems. ESP technologies may include event visualization, event databases, event-driven middleware, and event processing languages, or complex event processing (CEP). ESP event stream processing system a continuous data stream (comprising multiple, consecutive data items) is pushed through a query. Results of the query are subsequently pushed out of the system. Queries in ESP systems can be decomposed into a network of operators, each operator representing an atomic processing block. The operator network forms a directed, acyclic graph (DAG). A directed acyclic graph (DAG) is a conceptual representation of a series of activities. The order of the activities is depicted by a graph, which is visually presented as a set of circles, each one representing an activity, some of which are connected by lines, which represent the flow from one activity to another. Each circle is known as a "vertex" and each line is known as an "edge." "Directed" means that each edge has a defined direction, so each edge necessarily represents a single directional flow from one vertex to another. "Acyclic" means that there are no loops (i.e., "cycles") in the graph, so that for any given vertex, if you follow an edge that connects that vertex to another, there is no path in the graph to get back to that initial vertex. DAGs apply to batch processing pipelines, suppose you have a database of global sales, and you want a report of all sales by region, expressed in U.S. dollars. You might first load all data into a processing engine, separate out data by the different currencies, convert the financial figures to U.S. dollars, summarize the data by country/region, then bring all the data together into a final report. Since DAGs apply to both stream and batch processing, it is increasingly common to have hybrid data processing environments that handle both stream and batch data sets. By incorporating the teachings of Jerzak into Bishop would produce a mechanism for event stream processing is performed by first parsing an input query into a directed acyclic graph (DAG) including a plurality of operator nodes, as disclosed by Jerzak, (see Abstract).
However, Bishop and Jerzak does not appears to specifically disclose transforming the DAG query plan using a transformation algorithm to generate a transformed query plan.
In the same field of endeavor, Bursey discloses transform the DAG query plan using a transformation algorithm to generate a transformed query plan (Bursey discloses any electronic equipment controlled by a CPU, (see Bursey: Para. 0054, 0057, 0068 and 0069). Real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Real-time databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis. This read on the claim concept of transforming and query. The graphs of the different markets appear to be very unstable and yet a database has to keep track of current values for all of the markets of the New York Stock Exchange within DAG, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state (but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan, (see Bursey: Para. 0300 and 0327); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop and Jerzak in order to have incorporated the transformation algorithm, as disclosed by Bursey, into the micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation of Bishop since both of these mechanisms are directed batch processing entails latencies between the time data appears in the storage layer and the time it is available in analytics or reporting tools. In stream processing, it process data as soon as it arrives in the storage layer which would often also be very close to the time it was generated. In micro-batch processing, it run batch processes on much smaller accumulations of data - typically less than a minute's worth of data. This means data is available in near real-time. In practice, there is little difference between micro-batching and stream processing, and the terms would often be used interchangeably in data architecture descriptions and software platform descriptions. Example scenarios could include web analytics (clickstream) or user behavior. If a large ecommerce site makes a major change to its user interface, analysts would want to know how this affected purchasing behavior almost immediately because a drop in conversion rates could translate into significant revenue losses. Event translation (transformation of a single input event message into a single output event message) is a special case of message translation. Event Aggregation and Event Composition operations take streams of event messages as input and are fundamental components of all event stream processing systems. The event as it arrives with the historical data it would have had access to at that time. This is something that needs to happen automatically in real time. Filter all information being gathered and save only the information that is germane to the immediate problem. Relate atomic facts in the data, including the names of people, places, things, and the relationships between them. Process the results with queries built to uncover of useful information. Track and report changes in the status of the information. Processing systems must provide a large amount of cognitive support to the analyst about all the data that has been used in all on-going or past analyses. In other words, the system needs to be able to keep track of the original data, the relationships of the data to other information. Transform algorithms in terms of their ability to detect known categories when provided with training data on these categories and on their ability to discover unknown categories without training. Processing engines, is to process and re-process real-time streams of information that have been transformed into self-organized concepts. By incorporating the teachings of Bursey into Bishop and Jerzak would produce a mechanism autonomously transforming one or more data sources into one or more context-aware geospatial intelligence products defined by a governance driven context, as disclosed by Bursey, (see Para. 0011). 
However, Bishop, Jerzak and Bursey does not appears to specifically disclose wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine, incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream.
	In the same field of endeavor, Wholey discloses wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine (Wholey discloses a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus.
In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL). Using intermediate results 118a ... 118n (or final results), query worker engines 11 Oa ... 11 on generate alerts 120 and query results 122 (e.g., in comma separated values (CSV) form or in Structured Query Language (SQL) format) for the executed queries.  Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator).  Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. That is, if there are ''p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query (micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch, (see Wholey: Para. 0025-0037, 0042, 0043, 0046-0052, 0055-0069 and FIG. 5). Query driver 108 batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver 108 determines which query objects to execute by polling control repository 112 to determine the active query worker engines at that time, which is micro-batch stream to the continuous query processing engine. This reads on the claim concept of wherein the processing is performed using a continuous query processing engine, and the processing comprises: sending the input events of the micro-batch stream to the continuous query processing engine; performing, by the continuous query processing engine),
	incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream (Wholey discloses  based on execution of query 806, RITT generates intermediate (incremental) results every time after it has processed new incoming data file ( e.g., when the data is received as files periodically). the intermediate results display the time at which the transaction occurred (or the time at which the incremental or additional transaction occurred). The actions include generating information for a user interface that when rendered on a display device includes: input fields for input of information defining queries to be executed on the stream of near real-time data. A connection port may be an input port for receiving data into a component or an output port through which data is output from a component (into a sequence). Events that trigger an alert (e.g., a notification message (output) specifying the occurrence of an event), which is the events has to be input in order to notification (output). A query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, includes: from time to time, executing, by one or more computer systems. A continuous application that reads a real-time stream of source data on an incoming message bus.
In an example, query driver 108 continuously executes a dataflow graph. Query processing denotes the compilation and execution of a query specification usually expressed in a declarative database query language such as the structured query language (SQL).  Each query does real-time computation on a continuous stream of data and continually generates results that are available to the business. The user may specify that when the count of declines is greater than a threshold amount to notify the user by sending an email alert (Using query creator).  Stream processing handles Individual records or micro batches of records. Streaming processing requires data to be fed into an analytics tool, in micro-batches, and in real-time. Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. That is, if there are ''p" queries to be executed, each work unit is processed "p" times. The work units are processed in parallel. For each work unit, the queries are processed in parallel. Generally, a partial sum is data indicative of results of execution of the query on a portion of data (e.g., a portion of a file or a particular work unit). For each work unit, an instance of run micrograph component 412 is executed for each currently active query (micro-batch stream). A micro batch is created based on time instead of size, that is, events received in a certain time interval, usually in milliseconds, are grouped together into a batch and transforming the aggregated results in accordance with the user defined custom operations. A query plan (or query execution plan) is a sequence of steps used to access data in a SQL.  Alerts 120 and query results 122 are each transmitted to client device 124, e.g., for viewing by user 125 of client device 124. System 102 outputs various types of query results, including, e.g., a consolidated output and an appended output. Generally, a consolidated output includes data that quantifies the results into charts and other visualizations. Generally, an appended output includes a data file of the results. Because the queries are run in real-time (and as real-time data stream 104 is received), system 102 is able to deliver results in real-time and within minutes of data arrival, (see Wholey: Para. 0026, 0037, 0039, 0047-0055, 0064 0084, 0085 and FIG. 1-8). This reads on the claim concept of incremental computation on each of the input events of the micro-batch stream for the continuous query based at least in part on the transformed query plan; and creating, by the continuous query processing engine, output events for each of the input events of the microbatch stream, wherein the set of output events comprise the output events for each of the input events of the micro-batch stream); and 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent and transformation using algorithm of Bishop, Jerzak and Bursey in order to have incorporated the execution on a stream of real-time data/micro batch is created based on time, as disclosed by Wholey, both of these mechanisms are directed to Micro-batch processing is the practice of collecting data in small groups (“batches”) for the purposes of taking action on (processing) that data. Contrast this to traditional “batch processing,” which often implies taking action on a large group of data. Micro-batch processing is a variant of traditional batch processing in that the data processing occurs more frequently so that smaller groups of new data are processed. In both micro-batch processing and traditional batch processing, data is collected based on a predetermined threshold or frequency before any processing occurs. Micro-batch processing is very similar to traditional batch processing in that data are usually processed as a group. The primary difference is that the batches are smaller and processed more often. A micro-batch may process data based on some frequency – for example, you could load all new data every two minutes (or two seconds, depending on the processing horsepower available). Or a micro-batch may process data based on some event flag or trigger (the data is greater than 2 megabytes or contains more than a dozen pieces of data, for example). Real-time stream processing is the process of taking action on data at the time the data is generated or published. Historically, real-time processing simply meant data was “processed as frequently as necessary for a particular use case.” But as stream processing technologies and frameworks are becoming ubiquitous, real-time stream processing now means what it says. Processing times can be measured in microseconds (one millionth of a second) rather than in hours or days. The term “real-time” has a long history in the data world, which can cause some confusion. Real-time data typically refers to data that is immediately available without delay from a source system or process for some follow-up action. For example, day traders may require real-time stock ticker data on which they run algorithms (or processes) in order to trigger a buy, no-buy, or sell action. Real-time analytics can refer to either the immediate analysis of data on the edge of the network as it is generated, or analyses that immediately return results. The stock ticker data example above could serve both purposes. The day trader wants to analyze the data in real time as it is generated. And their algorithms should return results fast enough in real time for the buy/no-buy/sell decision to be executed at a profit or the lowest possible loss. Again, stock ticker data is a good example. If day traders collect and process a batch of data every 15 minutes, or when they complete some other interval or cross some threshold, they may miss many opportunities to buy and sell for a profit.  The terms “real-time” and “stream” converge in “real-time stream processing” to describe streams of real-time data that are gathered and processed as they are generated. There may be multiple non-trivial processes in a real-time stream processing data pipeline. For example, real-time streaming data could be augmented, executed against by multiple algorithms, and aggregated with other data points in a single real-time stream processing data pipeline. Query driver batches the incoming data into small work units, e.g., all data that arrived in the last 5 seconds. For each work unit, query driver determines which query objects to execute by polling control repository to determine the active query worker engines at that time.  Incorporating the teachings of Wholey into Bishop, Jerzak and Bursey would produce executing a query on data items located at different places in a stream of near real-time data to provide near-real time intermediate results for the query, as the query is being executed, as disclosed by Wholey, (see Abstract).
	Regarding dependent claim(s) 16, the combination of Bishop, Bursey, Jerzak and Wholy discloses the computer-readable medium as in claim 15. However, Bishop, Jerzak and Wholey do not appear to specifically disclose wherein the transformation algorithm is a Continuous Query Language (CQL) transformation.
In the same field of endeavor, Bursey discloses wherein the transformation algorithm is a Continuous Query Language (CQL) transformation (Bursey discloses real-time processing means that a transaction is processed fast enough for the result to come back and be acted on right away. Realtime databases are useful for accounting, banking, law, medical records, multimedia, process control, reservation systems, and scientific data analysis, (see Bursey: Para. 0197, 0203, 0234 and 0235). This services utilizes a complex pattern matching algorithm to match a new source of data with the corresponding data loader service. The transform function that takes two operations that have been applied to the same document state (but on different clients) and computes a new operation that can be applied after the second operation and that preserves the first operation's intended change This read on the claim concept of using a transformation algorithm to generate a transformed query plan. In contrast to continuous time systems, where the behavior of a system is often described by a set of linear differential equations, discrete time systems are described in terms of difference equations. Monte Carlo algorithm for event simulation for addressing reliability problems corresponding to dynamic systems. Database management systems are categorized according to the database model that they support. The model tends to determine the query languages, (see Bursey: Para. 0300, 0087, 00226, 00235, 0238, 0327 and 0341). The present invention, the term "supervised learning" refers to a machine learning technique for learning a function from training data. The training data consist of pairs of input objects {typically vectors), and desired outputs. The output of the function can be a continuous value (called regression), or can predict a class label of the input object (called classification). Processing and/or feature processing algorithms, such as orthorectification, and manages and disseminates these finished products to downstream consumers without a human intervention in the workflow. Events can be generated as the result of an executable action being sent to a component through a connector. The connector can return a result event, which is treated as a new event. This read on the claim concept of the processing comprises processing each of the input events incrementally to generate the output events, (see Bursey: Para. 0226, 0271, 0278, 0304, 0313, 0322, 0332, 0374, 0403, 0405 and FIG. 2, 14 & 17). This reads on the claim concept of wherein the transformation algorithm is a Continuous Query Language (CQL) transformation). 
	Regarding dependent claim(s) 17, the combination of Bishop, Bursey, Jerzak and Wholey discloses the computer-readable medium as in claim 16. Bishop further discloses wherein the operations further comprise transmitting the output events in the output queue when all of the input events have been processed (Bishop discloses applications can include an incoming and outgoing data handler component for receiving and transmitting information from and to the plurality of application server nodes via the networks. In one implementation, data from output pipeline is transmitted concurrently to a SQL data store and NoSQL data store like rich contextual data store. Output pipeline can also be hosted by Kafka, (see Bishop: Para. 0082 and 0095). The technology disclosed calculates an offset between an input queue {e.g. Kafka spout) and an output queue (e.g. Kafka sink) of a container, and determines a latency and/or a drop in throughput within the container. Output queues are objects, defined to the system, that provide a place for spooled files to wait until all of the input events have been processed. An output queue to hold the output messages sent to other processors. These messages are sorted according to their sending time stamps. The memory 706 represents any non-transitory short or long term storage or other computer-readable media capable of storing programming instructions for execution on the processor 705, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage. This is necessary because part of undoing an event. This read on the claim concept of wherein the computer executable instructions are further executable to transmit the output events in the output queue when all of the input events have been processed, see Bishop: Para. 0121, 0132, 0134, 0135 and
0136). 
	Regarding dependent claim(s) 18, the combination of Bishop, Bursey, Jerzak and Wholey discloses the computer-readable medium as in claim 17. Bishop further discloses wherein the micro-batch stream comprises micro batches of data or Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs (Bishop disclose Apache Spark is represent RDDs (Resilient Distributed Datasets). RDDs are designed to be immutable, which means you can't specifically modify a particular row in the dataset represented by that RDD, (see Bishop: Para. 0049, 0057 and 0069). A directed graph, where connectors and operators are graph nodes and edges reflect the data flow, (see Bishop: Para. 0066, 0073 and 0074). This read on the claim concept of Resilient Distributed Datasets (RDDs), and the DAG transformation is a set of vertices and edges, wherein the vertices represent the RDDs and the edges represent an operation to be applied on the RDDs. Micro-batch processing is the practice of collecting data in small groups. Micro-batch processing, data run batch process on much smaller accumulations of data. Stream processing and micro-batch processing are often used equivalent. However, there are some pure-play stream processing data directly in a Kafka stream. A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units. This read on the claim concept of the micro-batch stream comprises micro batches of data, see Bishop: Para. 0032, 0033, 0034, 0038 and FIG. 1). 
	Regarding dependent claim(s) 20, the combination of Bishop, Bursey, Jerzak and whely discloses the computer-readable medium as in claim 18. Bishop further discloses wherein the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching (Bishop discloses the system include CQL. System like Apache Cassandra, data sent to Cassandra is spread out across many nodes or commodity servers Cl-C3, connections to which can be made using a Java, Scala, Ruby, Clojure or Python based APis {e.g., Hector, Pelops, CQL, Thrift, Phpcassa, PyCassa, etc.). Cassandra stores data in units called columns, (see Bishop: Para. 0081). The processed events can also then in tum be used to find these specific users again on these social networks, using matching tools provided by the social network providers. A topology contains an acyclic graph of sources, processors, and sinks. A source is a node in the graph that consumes one or more Kafka topics and forwards them to its child nodes, (see Bishop: Para. 0073, 0085 and 0097). In one implementation, the technology disclosed calculates throughput and latency of a container and/or a topology. Kafka Streams added a new feature that enables users to choose to allow the Kafka Streams framework to optimize their topology, (see Bishop: Para. 0132, 0133 and 0135). This read on the claim concept of the continuous query includes pattern matching, and the CQL transformation is added to the DAG transformation in order to support fully stateful query processing including the pattern matching). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                             Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164   

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164